TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00090-CR


Jerrid Damond Brunt, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 65829, THE HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Appellant, Jerrid Damond Brunt, pled guilty and judicially confessed to the offense
of felony driving while intoxicated, a third-degree felony. (1) See Tex. Penal Code Ann. §§ 49.04(a),
49.09(b)(2) (West 2011).  He entered his plea open to the court without benefit of a plea bargain
agreement as to punishment.  After reviewing the pre-sentence investigation report, the trial court
found Brunt guilty and assessed his punishment at confinement for ten years in the Texas
Department of Criminal Justice. See Tex. Penal Code Ann. § 12.34 (West 2011).
		Brunt's court-appointed attorney has filed a motion to withdraw supported by a brief
concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
		Brunt received a copy of counsel's brief and was advised of his right to examine the
appellate record and to file a pro se brief.  See Anders, 386 U.S. at 744.  No pro se brief or other
written response has been filed.
		We have reviewed the record, including appellate counsel's brief, and find no
reversible error.  See Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State,
178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  We agree with counsel that the appeal is
frivolous.  Counsel's motion to withdraw is granted.
		The judgment of the trial court is affirmed.


						__________________________________________
						Melissa Goodwin, Justice
Before Justices Puryear, Rose and Goodwin
Affirmed
Filed:   November 8, 2011
Do Not Publish
1.   We note that Brunt simultaneously pled guilty to aggravated assault with a deadly weapon,
a first-degree felony as indicted, arising out of the same incident.  Brunt is not appealing that case.